Appleton, C. J.
This is a bill in equity, brought by the assignee of a junior mortgage, given subject to a prior mortgage, against the prior mortgagee, to redeem the prior mortgage. The right of the complainant to redeem is not denied. The main question presented is the amount to be paid in order to redeem. It is conceded that the original debt must bo paid. It is claimed that the defendant has been paid the interest thereon.
The mortgage sought to bo redeemed was dated March 4, 1846, and was given to secure a note of the same date, for $156, "with interest annually,”and payable in one year.
No interest was paid on the mortgage until March 4,1865, when the mortgager gave the mortgagee a note of the following tenor:—
"Paris, March 4, 1865.
"For value received, I promise to pay Simeon Cummings or order, three hundred and fifteen dollars and ninety-eight cents, on demand, and interest annually. This note is for the interest on a certain note dated March 4, 1846, for the sum of $156, payable in one year from date and interest, and signed by myself and secured by mortgage.
Cephas Sampson.”
On the back oí the note of $156 is the following indorsement.
"March!, 1865.—Received the interest on the within note of March 4, 1865, for the sum of $315,98, payable on demand and interest, and signed by Cephas Sampson.”
The complainant asks equity and he must be willing to do equity. Nothing but payment of the mortgage debt or its release will operate as a discharge. A renewal of a note secured by mortgage is not such a payment as will discharge the mortgage, unless it was so intended by the parties. Crosby v. Chase, 17 Maine, 369; Ellsworth v. Mitchell, 31 Maine, 247 ; Pomroy v. Rice, 16 Pick., 22. We think it is evident that the parties to the note given for interest did not regard that as a payment and discharge of such interest. The circumstances manifestly rebut the presumption *160of payment. The mortgagee could never have intended thereby to surrender his claim for the interest unquestionably due.
The mortgager when redeeming a mortgage is not obliged to pay compound interest, though the note secured by the mortgage may in terms require it. Doe v. Warren, 7 Greenl., 48; Stone v. Locke, 46 Maine, 445; McLaughlin v. Kittridge, 38 Maine, 513. The mortgagee, when the mortgage note is payable at some future period and with annual interest may require the interest as it accrues, and, if not paid, may sue for and recover it. He may take a note when the interest becomes due and the mortgage may be a security for such note. But, after the principal becomes due, annual interest cannot be recovered in a separate suit. Howe v. Bradley, 19 Maine, 31. When the note for annual interest was given by the original mortgager, the holder thereof could not have recovered by suit more than simple interest, nor could he have maintained a separate action for the annual interest.
The plaintiff is entitled to redeem upon payment of the original note and simple interest.
The defendant, in reply to the plaintiff’s demand for a statement of the amount due, sets forth claims beyond the amount to which she was entitled. The plaintiff, if he redeems, will recover costs. Cushing v. Ayer, 25 Maine, 388.
Kent, Dickerson, Barrows, Danforth and Tapley, JJ., concurred.'